Citation Nr: 0203522	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin disorder, also 
claimed as a chronic disability resulting from an undiagnosed 
illness.  

2.  Entitlement to service connection for headaches, also 
claimed as a chronic disability resulting from an undiagnosed 
illness.  

3.  Entitlement to service connection for diarrhea, also 
claimed as a chronic disability resulting from an undiagnosed 
illness.  

4.  Entitlement to service connection for insomnia, also 
claimed as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1974 to August 1980 and from December 1990 to April 
1991.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim of service 
connection for headaches and a skin condition, claimed on 
both a direct basis and as chronic disabilities resulting 
from undiagnosed illnesses.  In June 1998 the veteran filed a 
timely notice of disagreement.  The RO subsequently provided 
the veteran a statement of the case, and, in April 2000, the 
veteran perfected his appeal.

It is noted that this matter initially came before the Board 
in May 2001, at which time it was remanded to the RO to have 
a Travel Board hearing scheduled.  The veteran appeared 
before the undersigned Member of the Board in September 2001 
for a hearing, a transcript of which is of record.  

The Board notes that, in a rating decision dated in April 
2000, the RO denied the veteran's additional claim of 
entitlement to service connection for diarrhea and insomnia, 
also claimed as chronic disabilities resulting from 
undiagnosed illnesses.  The veteran filed a timely notice of 
disagreement 10 days later.  In reviewing the file, the Board 
further notes that, to date, a statement of the case has not 
been issued with respect to those issues.  Thus, those claims 
have not been perfected for appellate review, and, as 
discussed below in the Remand portion of this decision, must 
be remanded to the RO.


FINDINGS OF FACT

1.  After previous active service from July 1974 to August 
1980, the veteran was reactivated from December 1990 to April 
1991, and served in Southwest Asia during the Persian Gulf 
War, from January 1991 to March 1991.  

2.  The veteran has a known clinical diagnosis of eczema, 
which the competent medical evidence of record does not 
relate to active military service.

3.  The veteran has a known clinical diagnosis of tension 
headaches, which the competent medical evidence of record 
does not relate to active military service.  


CONCLUSIONS OF LAW

1.  Eczema was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  The veteran's diagnosed eczema does not meet legal 
criteria as a manifestation of an undiagnosed illness 
incurred in active service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.317 (2001).

3.  Tension headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

4.  The veteran's diagnosed tension headaches do not meet 
legal criteria as a manifestation of an undiagnosed illness 
incurred in active service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.317 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends, in pertinent part, that he developed a 
skin disorder and headaches as a result of his service in the 
Persian Gulf region.  

Service medical records (SMRs) indicate that the veteran 
checked a box on his Report of Medical History indicating 
"yes" as to suffering from "frequent or severe headache" 
at the time of his entrance examination for the Regular Army 
in June 1974.  The clinical examiner noted that the veteran 
clarified his report by saying that he had experienced "mild 
headaches."  The contemporaneous Report of Medical 
Examination noted no abnormality relating to headaches, nor 
was there indication of any skin disease.  The SMRs further 
disclose that the veteran had a darkly pigmented oval piece 
of skin tissue, which had been present on his scalp since 
early childhood, removed in July 1976; it was diagnosed as 
neuronevus.

A Periodic Examination for the Army Reserve in September 1979 
reported no abnormality as to the skin or headaches.  In an 
Army Reserve examination conducted in November 1980, the 
veteran indicated that he had suffered from headaches as a 
child; the current clinical evaluation was negative for 
abnormalty of the skin and for headache.  Reserve Annual 
Physical Examinations in November 1984 and November 1988 
elicited no complaints and reported no findings pertinent to 
the claims for a skin disorder or headaches.  

There is no evidence in the SMRs that the veteran complained 
of or was treated for any other skin condition, or for 
headaches, while in active military service, including his 
service during the Persian Gulf War from December 1990 to 
April 1991.  In completing a Report of Medical History for 
the purpose of "Final Separation/Redeployment to CONUS" in 
March 1991, he checked boxes indicating "no" as to having 
ever experienced any skin diseases, or frequent or severe 
headache.  The clinical examiner indicated a normal 
examination at that time, and noted no findings regarding 
skin disorders or headaches.  Later that month, the veteran 
completed a form entitled "Southwest Asia 
Demobilization/Redeployment Medical Evaluation," on which he 
entered negative responses to all questions as to diseases or 
injuries he might have experienced while in the Southwest 
Asia region. 

The veteran reported for VA outpatient treatment in January 
1994 with complaints of headaches and a cough for two months.  
A sick slip and outpatient health record dated in May 1994 
indicates that, while on annual training with his Reserve 
unit, the veteran was seen complaining of a bitemporal 
headache.  He was evaluated for his blood pressure, which was 
140/90, and was asked to return in 48 hours for a recheck.  
He also received outpatient treatment from a VA medical 
clinic from January to April 1995.  At that time, he 
complained of headaches and hyperpigmentation on his arms.  
He was diagnosed with eczema and tension headaches.  

In June 1995 the veteran filed an original claim, on VA Form 
21-526 (Veteran's Application for Compensation or Pension), 
seeking service-connected disability benefits for headaches 
and a skin disorder, indicating that each had begun in 1991.

In August 1995, the veteran was afforded a VA general medical 
examination, to which he reported with complaints of an itchy 
dry rash on his arms and legs, mainly on the elbow surface of 
the right arm and the popliteal areas of the legs.  He also 
complained of headaches, which he reported lasted a couple of 
days, sometimes radiating up from the back of his neck to the 
cranium.  He stated that the headaches were sometimes 
relieved by over-the-counter medications such as Motrin or 
Tylenol.  

The examiner noted a medical history of tension headaches and 
dermatitis of unknown origin.  Physical examination revealed 
the veteran's left tympanic membrane to be clear, with a good 
light reflex.  The right tympanic membrane was occluded by 
cerumen.  He had no pressure in the frontal, maxillary, or 
ethmoid areas.  The veteran's right naris was clear, and his 
left naris had mucosa that was slightly edematous with a 
clear discharge.  His neck was supple, with no 
lymphadenopathy and no bruits.  


Examination of the veteran's skin revealed it to be 
relatively intact, although the right elbow and the area 
lateral to the right elbow showed some mild 
hyperpigmentation.  The veteran had a small area of dry scaly 
skin, without papillary eruption or exudative material.  In 
addition, the right popliteal fossa had small hyperpigmented 
lesions that were well healed, non-erythematous, and not 
scaly, which were intact.  The veteran was diagnosed with 
tension headaches and dermatitis, either contact or allergic.  

The veteran continued to receive outpatient treatment in 
October 1995.  Physical examination at that time revealed 
hyperpigmentation and scales on the veteran's arms, the right 
more than the left.  His diagnosis of eczema was continued.  
He was instructed to return to treatment in April 1996.  

In April 1996 the veteran returned to the medical center for 
treatment of eczema.  According to the progress notes 
reported at that time, his eczema had resolved.  He was 
instructed to follow up in one year.

In May 1996 the RO received a statement from a friend of the 
veteran who reported that the veteran had been suffering from 
headaches since returning from service in the Persian Gulf.  
She also stated that he had rashes on his body, which were 
causing dramatic discoloration.  

The veteran returned in April 1997 to the medical center for 
follow up treatment.  At that time, it was noted that he had 
occasional flare-ups on his skin.  His diagnosis of eczema 
was continued.  

The RO received a statement from a friend of the veteran in 
support of his claim in May 1998.  According to the 
statement, the veteran often missed work because of the pain 
he suffered due to severe headaches and a skin disorder.  
Another friend submitted a statement on behalf of the veteran 
in June 1998, which indicated that the veteran's health had 
been poor since his return from the Persian Gulf.  



In a rating decision dated in June 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches and eczema, to include their being claimed as 
chronic disabilities due to undiagnosed illnesses.  The 
veteran was notified of the decision and his appellate 
rights.  Later that month, he filed a notice of disagreement, 
in which he contended that both of the above conditions are 
direct results of his active duty in the Persian Gulf.

The veteran was afforded another VA examination in August 
1998, to which he reported with continued complaints of 
headaches, skin rashes, diarrhea, and insomnia.  He reported 
that his headaches had begun in March 1991 and continued 
until the present.  According to the veteran, his headaches 
occurred every other day and lasted anywhere from one hour to 
three weeks at a time.  He reported that light, heat, and 
lack of sleep precipitated the headaches.  In addition, the 
veteran reported that he had suffered from rashes for 
approximately seven years.  According to his account, the 
rashes generally appeared on the right arm, the popliteal 
area, and occasionally in the groin area.  The veteran 
indicated that his rashes were essentially resolved at the 
time of examination.  

Clinical evaluation revealed some tenderness in the occipital 
area at the insertion of the neck muscles on the left side of 
the veteran's head.  He was noted to also have some shoulder 
tightness.  Neurological examination indicated that the 
veteran's cranial nerves II-XII were intact, and his pupils 
were equally reactive to light and accommodation.  The 
veteran was diagnosed with headaches, which the examiner 
noted were consistent with tension-type, by history 
precipitated by chronic insomnia and stress.  He was also 
diagnosed with a skin rash.  

Progress notes from the dermatology clinic indicate that the 
veteran reported for follow-up treatment of eczema in October 
1998.  At that time he was noted to have hyperpigmented scaly 
plaques in the groin and upper thigh areas.  

The veteran presented for a Travel Board hearing at the RO 
before the undersigned in September 2001.  He testified that 
he began suffering from headaches in 1991 after returning 
from the Persian Gulf.  The veteran denied suffering from 
headaches anytime before then.  He indicated that the 
headaches were severe, lasted for weeks at a time, and 
required him to frequently take time off from work.  Although 
he reported taking over-the-counter medications to relieve 
his headaches, he also indicated that oftentimes they are 
only relieved by extended periods of rest.  The veteran 
further reported that the last time he sought medical 
treatment for headaches had been in 1998.  

When asked at the hearing about his skin rash, the veteran 
indicated that he had never suffered any sort of skin 
condition prior to service in the Persian Gulf.  He testified 
that he broke out in a rash over approximately 50 percent of 
his body within two weeks of returning from the Persian Gulf.  
He further testified that the rashes primarily occurred on 
his arms and in the groin area.  The veteran indicated that 
he had been prescribed a topical ointment, which he would use 
during outbreaks.  

At the conclusion of the above hearing, the veteran and his 
representative requested that the file be held open for 30 
days while they sought additional evidence in support of the 
claims.  The undersigned Member granted that request.  The 
file reflects no further contact from either the veteran or 
his representative.

II.  Legal Analysis

A.  Preliminary Matters-VCAA

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA, enacted in November 2000, contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
and notification as to evidentiary requirements.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether additional remand to the RO is necessary in order to 
assure compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the Statement of the Case (SOC) provided by the RO 
in April 2000, the veteran and his representative have been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board further notes that the VCAA repealed the 
requirement, in previous law, that a veteran must file a 
well-grounded claim before VA would be obligated to assist 
him in evidentiary claims development.  The RO initially 
employed the well-groundedness analysis in this case.  Thus, 
because the VCAA arose during the pendency of this appeal, 
the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been substantially completed in full.  Therefore, the 
Board believes that we may proceed with a decision in this 
case, without prejudice to the veteran.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

B.  Pertinent Law for Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the present case, the veteran appears to be asserting, in 
the alternative, direct service connection under the 
aforementioned provisions of law, and also that he suffers 
from disabilities which are manifestations of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

In this regard, the Board notes that, upon enactment of the 
Persian Gulf War Veterans' Benefits Act, title I of Public 
Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added 
to title 38, United States Code.  That statute, now codified 
at 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest, either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2001).

As noted above, previously, and during the time the 
appellant's appeal was perfected, the Court of Appeals for 
Veterans Claims (Court) had held that any claimant for 
benefits administered by VA had the burden of submitting 
evidence sufficient to justify a belief that the claim was 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  In addition, the U.S. Court of Appeals for the 
Federal Circuit had held that, under 38 U.S.C. § 5107(a), VA 
had a duty to assist only those claimants who had established 
well grounded (i.e., plausible) claims.  More recently, the 
CAVC had issued a decision holding that VA was not permitted 
to assist a claimant in developing a claim which was not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999), en banc 
review denied, 13 Vet. App. 205 (1999) (per curiam), remanded 
sub nom. Morton v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 
2000) (unpublished per curiam order), opinion withdrawn and 
appeal dismissed, 14 Vet. App. 174 (2000) (per curiam).

Consistent with that caselaw, and with respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

When the Court had occasion to analyze that opinion, it 
determined that the fourth element listed therein, requiring 
medical nexus evidence, was impermissibly restrictive, and 
expressly declined to adopt the General Counsel opinion.  The 
Court, however, irrespective of the well-grounded-claim rule, 
did find the "regulatory requirements to be consistent with 
the legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, ___ Vet. App. ___, No. 98-1410 (Apr. 2, 2001).

However, as indicated above, the VCAA has repealed the well-
groundedness requirement.  Moreover, on December 27, 2001, 
the President signed into law the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-
103, 115 Stat. 976 (2000).  Section 202 of the VEBEA restyles 
the term "chronic disability" in 38 U.S.C.A. § 1117 as 
"qualifying chronic disability," and expands compensation 
availability for Persian Gulf veterans to include "a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), that is defined by a cluster of signs or 
symptoms", as well as "[a]ny diagnosed illness that the 
Secretary determines in regulations . . . warrants a 
presumption of service connection."  

The VEBEA also will codify, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  The changes effected by the VEBEA will become 
effective on March 1, 2002.

In addition, VA has amended the aforementioned regulations, 
to extend the period within which undiagnosed illnesses must 
be manifested from December 31, 2001, to December 31, 2006.  
See 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317(a)(1)(i)).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


C.  Skin Disorder

The veteran has a skin condition manifested by itchy rashes 
located primarily on his arms and groin area, which he 
contends constitutes a chronic disability due to an 
undiagnosed illness contracted while he served in the Persian 
Gulf region.  

The record reflects that the veteran served on active duty in 
Southwest Asia during the Persian Gulf War.  The competent 
medical evidence of record indicates that he has been treated 
for a skin condition since 1995.  Signs or symptoms involving 
the skin qualify as manifestations of undiagnosed illness 
under the current version of 38 C.F.R. § 3.317(b), and the 
Board observes that the term "unexplained rashes or other 
dermatological signs or symptoms," employed in the VEBEA, is 
substantially the same.  However, a grant of service 
connection pursuant to the current statute and regulation 
requires objective indications of a chronic disability that 
is not attributable to a known clinical diagnosis.  In the 
present case, the veteran's skin disorder has been 
attributed, by professional medical personnel, to a known 
clinical diagnosis, specifically, eczema.

Since the veteran has a current diagnosis as to his claimed 
skin disorder, he is not entitled to service connection for a 
chronic disability as a result of an undiagnosed illness 
under 38 C.F.R. § 3.317.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56,703 (1998), holding that the law authorizing 
service connection on a presumptive basis for disability 
arising in Persian Gulf War veterans due to undiagnosed 
illness may not be construed to authorize presumptive service 
connection for any diagnosed illness, even if the diagnosis 
may be characterized as poorly defined.

Although the VEBEA provisions pertaining to Persian Gulf War 
claims will not take effect until March 1, 2002, the Board 
briefly notes, without in any way prejudging future claims, 
that the analysis undertaken above would yield the same 
result under the new law.  We recognize that it is possible 
that the Secretary may, at some time in the future, under the 
authority of the VEBEA, determine that a diagnosis of a 
particular skin disorder warrants a presumption of service 
connection in a Gulf War veteran.  Such a determination, if 
it is ever made, could be the basis for a reopened claim for 
service connection at the appropriate time.  At present, 
however, no diagnosed skin disorder has been designated for 
presumptive service connection under the laws and regulations 
pertaining to Persian Gulf claims.

The Board has also considered whether the veteran may be 
granted direct service connection for his skin condition, 
diagnosed as eczema, based upon incurrence or aggravation 
during active military service.  However, there is no 
evidence in the SMRs of any complaint of, treatment for, or 
diagnosis of eczema.  The only skin condition of which the 
veteran complained, and for which he received treatment, was 
a darkly pigmented oval piece of skin tissue that had been 
present since childhood, which was removed from his scalp in 
July 1976.  At that time he was diagnosed with neuronevus.  
Besides his active duty, he apparently served on periods of 
active duty for training and inactive duty training with the 
Army Reserve.  No records show clinical evidence of eczema 
during those duty periods.

At the time of his return from the Persian Gulf region for 
his final release from active duty in 1991, the veteran 
expressly denied a history of skin disease, and the 
separation examination reported no abnormality of the skin.  
The first evidence of any complaint of, or treatment for, 
eczema was in 1995, approximately four years after service.  
Moreover, the competent medical evidence of record does not 
attribute the veteran's eczema to any incident of active 
service.  

We appreciate that the veteran testified, at his Travel Board 
hearing, that he had broken out in a severe rash within two 
weeks after returning from the Persian Gulf.  The SMRs, 
however, do not document any complaints or treatment for skin 
problems, and the veteran remained on active duty for nearly 
three weeks after being redeployed to the continental United 
States.  Then, for several years after he left active duty, 
the medical record is silent for any skin problems.  Inasmuch 
as there is no evidence that eczema was incurred in or 
aggravated by active military service, service connection 
must denied.  

D.  Headaches

The veteran contends that, since returning from the Persian 
Gulf region, he has suffered from severe headaches.  
According to the veteran, he did not have headaches prior to 
1991, when he was stationed in the Southwest Asia.

As discussed above, service connection may be granted if the 
evidence establishes that the veteran's claimed disability 
was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  The Board also notes again that service 
connection under 38 C.F.R. § 3.317 requires objective 
indications of a chronic disability that is not attributable 
to a known clinical diagnosis.  

Headaches are also included in the list of symptoms of 
chronic disability resulting from an undiagnosed illness.  
38 C.F.R. § 3.317(b).  However, as in the case of the 
veteran's skin condition diagnosed as eczema, his headaches 
have been attributed to a known clinical diagnosis of tension 
headaches by medical professionals, on several occasions, all 
after the veteran's active duty service.  Therefore, the 
veteran is not entitled to service connection for a chronic 
disability due to an undiagnosed illness pursuant to 
38 C.F.R. § 3.317.  

The VEBEA provisions pertaining to Persian Gulf War claims 
will take effect in March 2002.  As previously discussed, and 
without in any way prejudging future claims, the Board notes 
that the analysis undertaken above would yield the same 
result under the new law.  If and when the Secretary may, 
under the authority of the VEBEA, determine that a diagnosis 
of tension headaches warrants a presumption of service 
connection in a Gulf War veteran, the veteran would be free 
to file a reopened claim for service connection.  Currently, 
however, no diagnosed headache disorder has been designated 
for presumptive service connection under the laws and 
regulations pertaining to Persian Gulf claims.

In addition, the Board has also considered whether the 
veteran may be entitled to direct service connection for his 
headaches.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

Service medical records indicate that the veteran has 
complained of headaches at least since his entrance 
examination in June 1974.  At an Army Reserve examination in 
1980 he also complained of headaches, which he indicated he 
had suffered during childhood.  However, since medical 
examiners did not report clinical evidence of headaches on 
those examination reports, the Board is of the opinion that 
the presumption of soundness upon entry into service has not 
been rebutted.  See Miller v. West, 11 Vet.App. 345, 348 
(1998); see also Harris v. West, 203 F.3d. 1347, 1351 (Fed. 
Cir. 2000) (determination as to rebuttal of the presumption 
must consider "how strong . . . rebutting evidence might 
be").

Although the above-mentioned headache complaints, in 1974 and 
1980, have been noted, the SMRs, including those from Reserve 
duty, do not contain medical evidence that any headache 
disorder was identified during the veteran's active service.  
Moreover, at the time of his final separation from active 
duty, in 1991, the veteran denied any abnormality related to 
headaches.  Clearly, therefore, even if a headache disability 
did pre-exist service, the record would not support a finding 
that it was aggravated therein.  And, as for direct service 
connection, the competent medical evidence on file does not 
show incurrence of a headache disorder during active service.

The Board recognizes that the veteran may provide competent 
lay evidence as to pain, even where he lacks relevant 
specialized education, training, or experience.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(a)(2)).  He indicates now that his headaches 
are quite severe and frequent, and last for approximately two 
to four weeks at a time.  He says he treats them with non-
prescription medications or rest.  Nevertheless, with the 
evidence showing no chronic headache disorder in service, a 
negative separation examination, and no indication of 
treatment for headaches until several years later, the 
preponderance of the evidence is against a grant of service 
connection.


ORDER

1.  Service connection for a skin disorder diagnosed as 
eczema, either on a direct basis or as a manifestation of an 
undiagnosed illness, is denied.

2.  Service connection for a headache disorder diagnosed as 
tension headaches, either on a direct basis or as a 
manifestation of an undiagnosed illness, is denied.


REMAND

The veteran is also seeking service connection for diarrhea 
and insomnia, which, he contends, are the result of chronic 
disabilities due to undiagnosed illnesses.  

As discussed above in the Introduction, the RO, in a rating 
decision dated in April 2000, denied the veteran's claims of 
entitlement to service connection for diarrhea and insomnia, 
on the basis that the claims were not well grounded.  The 
veteran timely expressed disagreement as to each issue.  The 
RO has not yet issued a statement of the case (SOC) in 
response to the veteran's notice of disagreement (NOD).  

The Court has held that the filing of an NOD initiates the 
appeal process and that, where the RO has not yet issued an 
SOC as to the issues involved, a remand is required.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Therefore, the Board finds that these issues must be remanded 
so that the RO can issue an SOC and the veteran can be 
afforded the opportunity to perfect a timely Substantive 
Appeal (VA Form 9) as to these issues.  See also Archbold v. 
Brown, 9 Vet.App. 124, 130 (1996).  However, an appeal shall 
thereafter be returned to the Board only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).  See also In re Fee Agreement of 
Cox, 10 Vet.App. 361, 374 (1997) ("absent an NOD, an SOC and 
a Form 1-9 [substantive appeal], the BVA was not required-
indeed, it had no authority-to proceed to a decision") 
(citation omitted).

On remand, the RO should reexamine these claims to determine 
whether additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare an SOC in accordance with 38 C.F.R. § 
19.29, unless the matter is resolved by granting the benefits 
sought on appeal, or the NOD is withdrawn.  See 38 C.F.R. § 
19.26 (2001).  If, and only if, a timely substantive appeal 
is received, then the claims should thereafter be certified 
to the Board for appellate review.  See 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

Again, the Board notes that the VCAA contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims, including the repeal of the requirement of 
well-groundedness.  The RO will have the opportunity to apply 
that new law, and, if pertinent, the VEBEA, to these issues 
on remand.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed as to 
the issues of service connection for 
diarrhea and insomnia. 

2.  The RO should issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for diarrhea and 
insomnia.  The veteran should be advised 
of his continuing appellate rights and of 
the time period in which to perfect his 
appeal as to any issues he wishes to 
pursue further.

3.  If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issues, his 
claim(s) should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 



